DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-11. Claims 1, 4, and 10 were amended and the specification and drawings were amended in the response filed 10/15/2021.

Drawings
The drawings were received on 10/15/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Kim et al. (US 2012/0009461) and Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations).
Regarding claim 1, Davis discloses a battery module 200 (secondary battery) comprising a set of stacked battery cells 202/432 (plurality of battery cells). The battery cells include a cathode and anode with electrolytic compounds in a package (electrode assembly accommodated in the case) ([0019]-[0020]) and are provided with cell tabs 439/902 (reads on: ([0024], Fig 4). A bus bar assembly 420 electrically connects cells together (abstract). 
The bus bar assembly 420 includes bus bars 442 and 446 (either reads on the claimed second bus bar) and includes a bus bar support 450 ([0025]-[0026], Fig 4). The bus bar assembly also includes a plurality of sub bus bars 522 (reads on: a plurality of first bus bars), wherein each sub bar includes three extensions 524 ([0038], Fig 5). Each of the plurality of sub bus bars 522 is spaced away from one another (being apart from each other with a predetermined gap therebetween along a first direction) ([0028], Fig 5), and are disposed below the bus bars 442 and 446 (see Figs 4-5, and 9) (thus meeting the limitations of a second bus bar arranged above the plurality of first bus bars along a second direction [the above direction being the second direction]). The sub bus bars 522/920 are electrically connected to the cells (via cell tabs 439/902) and the bus bars 422/446/922 ([0033], Fig 3); thus meeting the limitations of the first bus bars electrically connected to the cells, and electrically connected to the second bus bar. 
While the sub bus bars inherently have a thickness, and the bus bars inherently have a thickness, Davis does not explicitly disclose wherein the second bus bar (bus bar 442/446) has a second thickness greater than the first thickness [of the first bus bars (sub bus bars 522)].
Kim discloses an energy storage module formed by electrically connecting a plurality of energy storage cells using terminal connection members which are resistant to corrosion or external impact (abstract). The terminal connection member 20 includes a first plate 22, second plate 24, and third plate 26. The first, second, and third plates may be of the same material, or may be of different materials ([0049]). With regards to thicknesses, Kim teaches the plates may ([0049]). A high strength plate (e.g. the outer plate made of nickel) may be formed thinner than a low strength plate (e.g. the inner plate made of copper) ([0049]). That is, Kim suggests having the outer plate having a greater strength, which can be achieved by the increasing the thickness of the outer plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having a stronger outer plate (by using increased thickness) as taught by Kim with the [outer] bus bars of Davis for the purpose of having bus bar connections which are resistant to external impacts.
While Davis teaches the [second] bus bars 442/446 above the [first] sub bus bars 522 in the second direction, Davis does not explicitly disclose wherein the [second] bus bars 442/446 being spaced apart from the electrode terminals in a third direction crossing the first and second directions.
Ochi discloses a power source device including a battery stack including a plurality of stacked battery cells each provided with positive and negative electrode terminals 2 (abstract). The terminals 2 are connected in parallel and in series via bus bars 3, 23, 33, 43, 53, 63 ([0012]). In an embodiment, the bus bars include two terminal connection parts 6, each connecting adjacent terminals of a cell group 9, and further includes two series connection lines 5 (see Fig 3, [0016). As seen in Figure 3, the terminal connection parts 6 (analogous to the first bus bar structure of the claim) are spaced apart from each other along a first direction, the series connection lines (analogous to the second bus bar of the claim) are both above the terminal connection parts (therefore spaced along a second direction), and the series connection lines ([0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the configuration where the series connection lines are spaced apart from the electrode terminals [in the third direction], as taught by Ochi, with the [second] bus bars 442/446 and electrode terminals of Davis [such that the second bus bars are spaced apart from the electrode terminals in the third direction] for the purpose of reliably allowing maximum current to pass-through the sub and regular bus bars while maintaining safe use.
Regarding claim 2, modified Davis discloses all of the claim limitations as set forth above. Davis discloses the sub bus bars 522 (first bus bars) having three extensions 524 (sub-bus bars) ([0029], Fig 5), which read on the limitations of sub-bus bar electrically connected to the plurality of battery cells.
Regarding claim 3, modified Davis discloses all of the claim limitations as set forth above. Davis discloses the sub bus bars 522 (first bus bars) having three extensions 524 ([0029], Fig 5), thus a plurality of sub-bus bars are electrically connected to the plurality of first bus bars and the plurality of battery cells, and sides of the plurality of sub-bus bars (extensions 524) are apart from each other with a predetermined gap therebetween, and the other sides of the (see Fig 5 and the shape of the sub bus bar 522 and extensions 524).
Regarding claim 4, modified Davis discloses all of the claim limitations as set forth above. Davis teaches the sub bus bars 522/920 (plurality of first bus bars) and the bus bar 422/446/922 (second bus bar) are welded to the cell tabs 902, wherein on the lower side of the sub bar is welded to the cell tab, and the upper [another] side of the sub bar is welded to the bus bar (lower ([0033], Fig 9).
Regarding claim 7, modified Davis discloses all of the claim limitations as set forth above. Davis teaches the sub bars 522/920 (plurality of first bus bars) and the bus bar 422/446/922 (second bus bar) are welded ([0033]).
Regarding claim 8, modified Davis discloses all of the claim limitations as set forth above. While Davis discloses bus bars 442/446 and sub bus bars 522, Davis is silent to the specific materials, and modified Davis does not explicitly disclose wherein the plurality of first bus bars comprise a first material, the second bus bar comprises a second material, and the second metal has a lower resistance than the first metal.
Kim discloses the terminal connection member 20 includes a first plate 22, second plate 24, and third plate 26. The first, second, and third plates may be of the same material, or may be of different materials ([0049]). Kim also discloses an insulating layer 23 formed on the lower surface of the lowermost conductive layer ([0036]). Kim further teaches that the third plate 26 may be stacked as the uppermost layer ([0053]), and the first and third plate may be made of copper while the second plate may be a different material (nickel, aluminum) ([0049]). Thus, Kim provides an examiner where the outermost layer is copper (high conductivity) with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the materials of the connection member where the outermost layer is highly conductive copper (lower resistance) with the middle layer of a lesser conductive material as taught by Kim with the bus bars and sub bus bars (respectively) of Davis for the purpose of providing connection members resistant to corrosion.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Kim et al. (US 2012/0009461) and Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations), as applied to claim 4 above, and further in view of Dulle et al. (US 2015/0069829).
Regarding claim 5, modified Davis discloses all of the claim limitations as set forth above. While Davis teaches the sub bars 522/920 (plurality of first bus bars) and the bus bar 422/446/922 (second bus bar) are welded to the cell tabs 902 (thus having first and second welding portions), modified Davis does not explicitly disclose wherein each of the plurality of sub-bus bars (extensions and sub bus bars of Davis) has the first welding portion protruding toward the electrode terminals and the second welding portion protruding towards the second bus bar.
Dulle discloses a battery module comprising a plurality of cells disposed within a housing (abstract). The cells are connected with bus bar links 260, wherein the bus bar links have a body ([0184]). This shape enables the collars 273 to receive and surround the terminals 230 and 232 when installed on the battery cells 54 ([0184]). The collars 273 may be press fit into corresponding apertures 274, and the collars may be welded ([0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collars on the surface where the electrical connection is desired as taught by Dulle with the sub bus bars and extensions of modified Davis for the purpose of interconnecting the bus bars with the corresponding electrical connection interface.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Kim et al. (US 2012/0009461) and Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations), as applied to claim 1 above, and further in view of Fees et al. (WO 2013/083221, see machine English translation).
Regarding claim 6, modified Davis discloses all of the claim limitations as set forth above. While Davis discloses bus bars 442 and 446, modified Davis does not explicitly disclose wherein the second bus bar has a width which increase in direction from both ends of the second bus bar towards a center portion of the second bus bar.
Fees discloses a connecting element 10 for electrically connecting at least two battery cells of a battery together (abstract). The base 12 of the connecting element 10 is coupled to several poles of adjacent battery cells (abstract). The connecting element 10 has a conductor (abstract, see Figs 1-2). Fees teaches by using a connecting element with increasing cross-section at the center, there is less different current density distribution within the connecting element (i.e. the load is more homogenous on the batteries) ([0009]-[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape of the connecting element having an increased cross-section at the center as taught by Fees with the bus bars 442 and 446 of modified Davis for the purpose of promoting a homogenous load on the batteries.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Kim et al. (US 2012/0009461) and Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations), as applied to claim 1 above, and further in view of Yoshioka et al. (US 2013/01571113).
Regarding claim 9, modified Davis discloses all of the claim limitations as set forth above. While Davis discloses bus bars 442/446 and sub bus bars 522, Davis is silent to the specific material, and modified Davis does not explicitly disclose wherein the plurality of first bus bars and the second bus bar comprise aluminum.
Yoshioka discloses an electric storage device including electric storage elements including external terminals, and bus bars connected to the external terminals (abstract). Yoshioka teaches the external terminals 4 and the bus bars 10 and 15 are made of aluminum-based metal material ([0121]).
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) in view of Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations).
Regarding claim 10, Davis discloses a battery module 200 (secondary battery) comprising a set of stacked battery cells 202/432 (plurality of battery cells) each comprising electrode terminals (see cathode 318 and anode 320 coupled to cell tabs 439/902, [0019], Fig 3). A bus bar assembly 420 electrically connects cells together (abstract). 
The bus bar assembly 420 (bus bar unit) includes bus bars 442 and 446 (either reads on the claimed second bus bar) and includes a bus bar support 450 ([0025]-[0026], Fig 4). The bus bar assembly also includes a plurality of sub bus bars 522 (reads on: a plurality of first bus bars), wherein each sub bar includes three extensions 524 ([0038], Fig 5). Each of the plurality of sub bus bars 522 is spaced away from one another (being apart from each other with a predetermined gap therebetween along a first direction) ([0028], Fig 5), and are disposed below the bus bars 442 and 446 (see Figs 4-5, and 9) (thus meeting the limitations of second bus bar being arranged above the plurality of first bus bars along a second direction and ([0033], Fig 3); thus meeting the limitations of the first bus bars electrically connected to the electrode terminals, and electrically connected to the second bus bar. The sub bus bars 522 (first bus bars) also has three extensions 524 ([0029], Fig 5), thus each of the plurality of first bus bars comprises one or more sub-bus bars which are electrically connected to the electrode terminals and are provided in one piece.
While Davis teaches the [second] bus bars 442/446 above the [first] sub bus bars 522 in the second direction, Davis does not explicitly disclose wherein the [second] bus bars 442/446 being spaced apart from the electrode terminals in a third direction crossing the first and second directions.
Ochi discloses a power source device including a battery stack including a plurality of stacked battery cells each provided with positive and negative electrode terminals 2 (abstract). The terminals 2 are connected in parallel and in series via bus bars 3, 23, 33, 43, 53, 63 ([0012]). In an embodiment, the bus bars include two terminal connection parts 6, each connecting adjacent terminals of a cell group 9, and further includes two series connection lines 5 (see Fig 3, [0016). As seen in Figure 3, the terminal connection parts 6 (analogous to the first bus bar structure of the claim) are spaced apart from each other along a first direction, the series connection lines (analogous to the second bus bar of the claim) are both above the terminal connection parts (therefore spaced along a second direction), and the series connection lines are spaced apart from the electrode terminals in a third direction crossing the first and second direction. Ochi teaches that by providing the series connection lines spaced apart from the ([0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the configuration where the series connection lines are spaced apart from the electrode terminals [in the third direction], as taught by Ochi, with the [second] bus bars 442/446 and electrode terminals of Davis [such that the second bus bars are spaced apart from the electrode terminals in the third direction] for the purpose of reliably allowing maximum current to pass-through the sub and regular bus bars while maintaining safe use.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0207127) and Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations), as applied to claim 10 above, and further in view of Kim et al. (US 2012/0009461).
Regarding claim 11, modified Davis discloses all of the claim limitations as set forth above. While the sub bus bars and the bus bars of Davis inherently have thicknesses, Davis does not explicitly disclose wherein the second bus bar (bus bar 442/446) has a second thickness greater than the first thickness of the plurality of first bus bars (sub bus bars 522).
Kim discloses an energy storage module formed by electrically connecting a plurality of energy storage cells using terminal connection members which are resistant to corrosion or external impact (abstract). The terminal connection member 20 includes a first plate 22, second ([0049]). With regards to thicknesses, Kim teaches the plates may have different thicknesses depending on the material and the desired strength ([0049]). A high strength plate (e.g. the outer plate made of nickel) may be formed thinner than a low strength plate (e.g. the inner plate made of copper) ([0049]). That is, Kim suggests having the outer plate having a greater strength, which can be achieved by the increasing the thickness of the outer plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having a stronger outer plate (by using increased thickness) as taught by Kim with the [outer] bus bars of Davis for the purpose of having bus bar connections which are resistant to external impacts.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                    

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725